Bigelow, J.
The clear implication of St. 1852, c. 322, § 14, is, that liquors imported regularly under the laws of the United States, and contained in the original packages, are not intended to be included within the prohibition and restraints enacted in that statute. The defendant was therefore liable for the price of those articles which were proved to have been in the original and unbroken packages in which they were imported, in quantities not less than those prescribed by the laws of the United States. The “ owner and possessor” of such liquors, and not the importer only, is entitled to the immunity contemplated by the provisions of that section of the statute. It is otherwise under the St. of 1855, c. 215, which, by § 2, exempts from the penalties therein provided the importer of foreign liquors only, and not those holding the original package by purchase under him.
*382Upon the facts found by the court concerning the books used before the auditor, we think they were properly admitted in evidence ; and that the report of the auditor was submitted to the jury with appropriate comments, to which no valid objection can be taken.

Exceptions overruled.